

115 HR 4309 IH: Regulatory Relief Act of 2017
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4309IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo codify Executive Order 13771, and for other purposes.
	
 1.Short titleThis Act may be cited as the Regulatory Relief Act of 2017. 2.PurposeIt is the policy of the executive branch to be prudent and financially responsible in the expenditure of funds, from both public and private sources. In addition to the management of the direct expenditure of taxpayer dollars through the budgeting process, it is essential to manage the costs associated with the governmental imposition of private expenditures required to comply with Federal regulations. Toward that end, it is important that for every one new regulation issued, at least two prior regulations be identified for elimination, and that the cost of planned regulations be prudently managed and controlled through a budgeting process.
		3.Regulatory cap
 (a)In generalUnless prohibited by law, whenever an agency publicly proposes for notice and comment or otherwise promulgates a new rule, it shall identify at least two existing rules to be repealed.
 (b)Incremental costFor each fiscal year, the head of each agency is directed that the total incremental cost of all new rules, including repealed rules, to be finalized that fiscal year shall be no greater than zero, unless otherwise required by law or consistent with advice provided in writing by the Director of the Office of Management and Budget.
 (c)Offset of new incremental costsIn furtherance of the requirement of subsection (a) of this section, any new incremental costs associated with new rules shall, to the extent permitted by law, be offset by the elimination of existing costs associated with at least two prior rules. Any agency eliminating existing costs associated with prior rules under this subsection shall do so in accordance with subchapter II of chapter 5 of title 5, United States Code, and other applicable law.
 (d)GuidanceThe Director shall provide the heads of agencies with guidance on the implementation of this section. Such guidance shall address, among other things, processes for standardizing the measurement and estimation of regulatory costs; standards for determining what qualifies as new and offsetting rules; standards for determining the costs of existing rules that are considered for elimination; processes for accounting for costs in different fiscal years; methods to oversee the issuance of rules with costs offset by savings at different times or different agencies; and emergencies and other circumstances that might justify individual waivers of the requirements of this section. The Director shall consider phasing in and updating these requirements.
			4.Annual regulatory cost submissions to the Office of Management and Budget
 (a)In generalBeginning with the Regulatory Plans (required under Executive Order 12866 of September 30, 1993, as amended, or any successor order) for fiscal year 2018, and for each fiscal year thereafter, the head of each agency shall identify, for each rule that increases incremental cost, the offsetting rules described in section 2(c), and provide the agency’s best approximation of the total costs or savings associated with each new rule or repealed rule.
 (b)Inclusion in the Unified Regulatory AgendaEach rule approved by the Director during the Presidential budget process shall be included in the Unified Regulatory Agenda required under Executive Order 12866, as amended, or any successor order.
 (c)Limitation on issuanceUnless otherwise required by law, no rule shall be issued by an agency if it was not included on the most recent version or update of the published Unified Regulatory Agenda as required under Executive Order 12866, as amended, or any successor order, unless the issuance of such rule was approved in advance in writing by the Director.
 (d)Total incremental costDuring the Presidential budget process, the Director shall identify to agencies a total amount of incremental costs that will be allowed for each agency in issuing new rules and repealing rules for the next fiscal year. No rules exceeding the agency’s total incremental cost allowance will be permitted in that fiscal year, unless required by law or approved in writing by the Director. The total incremental cost allowance may allow an increase or require a reduction in total regulatory cost.
 (e)GuidanceThe Director shall provide the heads of agencies with guidance on the implementation of the requirements in this section.
 5.DefinitionFor purposes of this Act the term rule has the meaning given such term in section 551 of title 5, United States Code, but does not include—
 (1)any rule made with respect to a military, national security, or foreign affairs function of the United States;
 (2)any rule related to agency organization, management, or personnel; or (3)any other category of rule exempted by the Director.
			6.General provisions
 (a)Rule of ConstructionNothing in this Act shall be construed to impair or otherwise affect— (1)the authority granted by law to an agency, or the head thereof; or
 (2)the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
 (b)No substantive right conferredThis Act is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
			